Citation Nr: 0107006	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic laryngitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February to June 
1944.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied a rating in excess of 10 percent for 
chronic laryngitis.  In August 1997, the Board remanded the 
matter for additional development of the evidence.  As noted 
above, the veteran's claim is now in the jurisdiction of the 
Waco RO.


FINDING OF FACT

The veteran's laryngitis is not manifested by marked 
pathological changes such as inflammation of the vocal cords 
or mucous membranes, thickening or nodules of the vocal 
cords, polyps, submucous infiltration, pre-malignant changes 
on biopsy, or marked hoarseness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
laryngitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 4.14, 
4.97, Diagnostic Code 6516 (1996) and (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim was decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute.  As noted 
above, the Board remanded this matter in August 1997 for 
additional development of the evidence.  Despite the 
contentions of the veteran's representative, the Board finds 
that the development requested by the Board in its remand has 
been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  
The examination report obtained pursuant to the Board's 
remand, together with the other evidence of record, contains 
sufficient information to rate the veteran's disability in 
accord with the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

In view of the foregoing, the Board finds that all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating her claim.  The Board notes that she has been 
informed on numerous occasions, through Statements of the 
Case, of the nature of the evidence needed to substantiate 
her claim.  Thus, VA has fully satisfied its duty to the 
veteran under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of these claims, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993). 

I.  Factual Background

The veteran's service medical records show that about two 
weeks after entering service, she complained of sore throat.  
She received routine treatment for nasopharyngitis.  The 
following month, she again complained of sore throat and was 
given the same treatment.  Later in March 1944, she claimed 
she had chronic tonsillitis for over a year.  In April 1944, 
she was hospitalized for acute catarrhal laryngitis, 
moderately severe.  She was discharged to duty the following 
day and her condition was noted to be improved.  The 
following week, she was again hospitalized for mild 
laryngitis, cause undetermined.  She was discharged to duty 
the following day, and her condition was again noted to be 
improved.  

The record shows that in June 1944, the veteran was honorably 
discharged from service when it was discovered that she had 
misrepresented her age, claiming to be 20 years old when she 
was actually only 17 years old.  38 C.F.R. § 3.149(c).  Her 
military discharge medical examination is negative for 
pertinent complaints or abnormalities; the veteran denied 
that she suffered from any disability or impairment of health 
at the time of discharge.  

In February 1950, she filed a claim of service connection for 
nervousness and residuals of laryngitis.  She submitted a 
February 1950 statement from her private physician to the 
effect that he had treated her for loss of voice.  By March 
1950 rating decision, the RO denied service connection for 
laryngitis, finding that her in-service acute laryngitis had 
resolved.  The RO also denied service connection for 
nervousness, finding that such condition was not shown by the 
evidence of record.  

In January 1961, the veteran submitted an application for 
nonservice-connected pension benefits, stating that she was 
unable to work due to back and neck injuries, and also had 
"other accumulated disabilities," including a heart 
condition, thyroid trouble, low blood pressure, a 
hysterectomy, pernicious anemia, recurrent headaches, and 
recurrent laryngitis.  Her claim was denied due to excessive 
income.

Later that month, she again requested service connection for 
nervousness.  In support of her claim, she submitted a 
statement from a private physician who indicated that he had 
attended the veteran for nervousness in June 1944.  By 
February 1961 decision, the RO denied service connection for 
a nervous condition.

In December 1962, the veteran again requested service 
connection for laryngitis.  In support of her claim, she 
submitted a letter from her private physician who indicated 
that he had treated the veteran for laryngitis which he felt 
was incurred in service as a result of her exposure to strong 
photography chemicals.  At a January 1962 VA medical 
examination, the veteran reported that she had awoken one 
morning during service, unable to speak.  About the same 
time, she stated that she had a nervous breakdown for which 
she was discharged from service.  She stated that since that 
time, she had episodes of hoarseness with nervousness.  The 
impression was chronic laryngitis, cause undetermined.

By February 1961 rating decision, the RO granted service 
connection for laryngitis and assigned it a 10 percent 
rating.  

In November 1962, the veteran a claim for an increased rating 
for her laryngitis, as well as an application to reopen her 
claim of service connection for a nervous condition.  She 
claimed that she had been affected by nervousness and 
laryngitis simultaneously in service, and felt that her 
laryngitis condition had been caused by dust or chemical 
irritation, but was aggravated by nervous tension.  In 
support of her claim, she submitted a March 1962 private 
hospitalization record showing that a laryngoscopy revealed 
no pathology of the larynx.  The diagnosis was laryngeal 
dysphonia, psychosomatic, and she was advised to seek 
psychiatric treatment.

By December 1962 rating decision, the RO denied a rating in 
excess of 10 percent for laryngitis, finding that service 
connection for a nervous disorder had been previously denied 
and that her current symptoms were due to a psychiatric 
disorder, not her service-connected laryngitis.  

In August 1964, the veteran again requested an increased 
rating, stating that her laryngitis had increased in severity 
to the point that she was unable to speak above a low 
whisper.  She stated that she had been forced to give up her 
job due to her disability.  On VA medical examination in 
February 1964, the veteran's ear, nose, and throat structures 
were normal, and no organic abnormality was seen.  Indirect 
laryngoscopy showed no abnormality of the vocal structures.  
Although she was unable to make any loud sound when asked to 
cough, she was able to do this readily and forcibly.  The 
diagnosis was laryngitis, etiology unknown.  However, the 
examiner indicated that an hysterical component should be 
strongly considered.  The veteran was thereafter hospitalized 
for observation.  The diagnosis was conversion reaction, 
manifested by dysphonia.  

By December 1964 rating decision, the RO decreased the rating 
of the veteran's laryngitis to zero percent, finding that her 
symptoms of dysphonia were not due to service-connected 
laryngitis.  In addition, the RO denied service-connection 
for conversion reaction, finding that the condition had not 
been evident in service.  

The veteran thereafter filed several unsuccessful claims for 
increased rating of her service-connected laryngitis and 
applications to reopen her claim of service connection for a 
nervous condition.  In November 1993, she again requested an 
increased rating for laryngitis.  In support of her claim, 
the RO obtained VA outpatient treatment records from January 
to November 1993 showing that the veteran had been treated 
for laryngitis and complaints of hoarseness.  By April 1994 
rating decision, the RO increased the rating for laryngitis 
to 10 percent.  

In August 1995, the veteran filed her most recent claim for 
increased rating for laryngitis.  In support of her claim, 
the RO obtained VA outpatient treatment records dated from 
January 1992 to September 1995.  In pertinent part, these 
records show that, beginning in February 1993, she complained 
of hoarseness.  Her symptoms improved with voice therapy from 
October to December 1993.  In May 1994, she had relaxation 
training after her sister passed away.  It was noted that the 
veteran had numerous physical conditions and complaints, 
including laryngitis with several lengthy periods without 
speech.  The assessments included uncomplicated bereavement, 
rule out underlying depression, anxiety, and 
psychophysiologic disorder.  Subsequent testing revealed her 
personality profile was consistent with individuals who 
tended to develop physical complaints in response to 
psychological conflicts, even in the absence of organic 
correlates.  Among the diagnostic categories considered was 
conversion disorder.  In March 1995, she reported vague 
symptoms of feeling ill, including loss of voice.  The 
assessment included laryngitis.  In April 1995, she reported 
her voice had not returned.  

By November 1995 rating decision, the RO denied a rating in 
excess of 10 percent for laryngitis.  The veteran appealed 
that determination.

A February 1996 VA outpatient treatment records shows that 
the veteran sought treatment for loss of voice.  It was noted 
that she had been seen multiple times before for the same 
complaint and had been evaluated by a speech pathologist.  
The assessment was nonphysiological dysphoria.  

Also in February 1996, the veteran underwent VA medical 
examination at which she reported that she had worked in a 
photographic lab in service where she was exposed to 
chemicals which she felt caused her laryngitis.  She stated 
that her laryngitis lasted several months; however, it was 
discovered that she was 17 years old and she was discharged 
from service.  Since that time, she stated she had recurrent 
episodes of laryngitis, lasting several months to a year.  
She stated that she was also unable to tolerate photographic 
chemicals, as well as bleach, oil and gas fumes.  She 
attributed her most recent episode of laryngitis to an 
incident when she breathed some fumes while crossing the 
Corpus Christi ship channel.  She stated that that episode of 
laryngitis lasted nine months, through part of 1993 and 1994, 
but she eventually recovered with relaxation therapy.  On 
examination, her voice never rose above a whisper, although 
her pharynx was unremarkable.  X-ray examination of the 
sinuses was unremarkable.  An ear, nose, and throat 
examination was ordered.  The diagnosis was deferred pending 
further examination, but the record indicates that the 
veteran failed to report for otoscopic evaluation.  

On July 1998 VA medical examination, the veteran reported a 
history of increasing frequent episodes of aphonia, but 
indicated then that she was asymptomatic.  On physical 
examination, her airways and vocal cords were normal, with no 
masses or erythema.  There was no impairment of speech.  The 
diagnosis was muscular tension dysphoria, which the examiner 
indicated it was a functional disorder.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

III.  Analysis

The veteran's laryngitis is currently rated 10 percent 
disabling under Diagnostic Code 6516 for chronic laryngitis.  
The Board notes that during the pendency of this appeal, the 
rating criteria for diseases of the respiratory system 
(including laryngitis) were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46,720-31 (1996); see also 38 C.F.R. 
§§ 4.96, 4.97 (1996).

Under former criteria, a 10 percent rating was warranted for 
moderate chronic laryngitis with catarrhal inflammation of 
the vocal cords or mucous membranes and moderate hoarseness.  
A maximum 30 percent rating required severe chronic 
laryngitis with marked pathological changes such as 
inflammation of the vocal cords or mucous membranes, 
thickening or nodules of the vocal cords or submucous 
infiltration, and marked hoarseness.  38 C.F.R. § 4.97, Code 
6516 (1996).

Under revised criteria, a 10 percent evaluation is warranted 
for chronic laryngitis manifested by hoarseness, with 
inflammation of the cords or mucous membrane.  A maximum 30 
percent evaluation is warranted for hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R.  
§ 4.97, Code 6516 (2000).

After reviewing the evidence of record, the Board notes that 
there is no indication that the veteran's service-connected 
laryngitis is manifested by marked pathological changes such 
as inflammation of the vocal cords or mucous membranes, 
thickening or nodules of the cords, polyps, submucous 
infiltration, or pre-malignancy.  In fact, on most recent VA 
medical examination in July 1998, the veteran's airways and 
vocal cords were found to be entirely normal, with no masses 
or erythema.  Rather, the examiner attributed the veteran's 
symptoms to a functional disorder, which is consistent with 
the other evidence of record.  

In that regard, the Board recognizes that the veteran has 
described episodes of aphonia or loss of voice.  However, as 
set forth above, her symptoms in this regard have been 
attributed to her nonservice-connected psychiatric disorder 
and have been disassociated from her service-connected 
laryngitis or other organic cause.  Thus, the veteran's 
episodic aphonia may not be considered in evaluating a claim 
for an increased rating for the service-connected laryngitis.  
See 38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is prohibited).  

The Board has also considered other potentially applicable 
provisions in accord with Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), but finds no basis to assign a compensable rating 
under any other applicable provision, e.g., there is no 
indication of laryngitis, tuberculous (Code 6516), stenosis 
of the larynx or laryngeal trauma (Code 6520), or injury of 
the pharynx (Code 6521).  Likewise, although the record 
contains notations of aphonia, such condition has clearly 
been attributed to a nonorganic, nonservice-connected 
disability.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence of record is against a rating 
in excess of 10 percent for the veteran's service-connected 
laryngitis under both former and revised criteria of Code 
6516.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board also 
determines that neither former nor the revised criteria are 
more or less favorable to the veteran in this case.  See 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Finally, although it is unclear whether the RO expressly 
considered referral of this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), the Board finds no basis for further 
action on this question as there are no circumstances 
presented that the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  For example, 
the record does not reflect, nor has the veteran recently 
reported, marked interference with employment or any periods 
of hospitalization for her service-connected laryngitis.  


ORDER

A rating in excess of 10 percent for chronic laryngitis is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

